DETAILED ACTION

Response to Amendment
Applicant's amendment filed 04/20/2021 has been entered.  Currently, claims 1-3, 6-16, 19-24 are pending, claims 4 5, 17 and 18 are cancelled, and claims 21-24 are new.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott McCollister on 5/14/2021.
The application has been amended as follows: 

	In claim 1 on lines 9-10, please delete “ethylene-bis-fatty acid amide of Formula I is selected from the following” and insert “has from 83.7 to 93.6 percent surface area of C16/C18, C16/C16, or C18/C18 ethylene-bis-fatty acid amides and combinations thereof relative to the total of all ethylene-bis-fatty acid amides present and wherein the C16/C18, C16/C16, or C18/C18 ethylene-bis-fatty acid amides are” in its place.
	In claim 1 on line 15, please delete “(m-13)” and insert “(m=13)” in its place.


	In claim 16 on lines 14-15, please delete “ethylene-bis-fatty acid amide of Formula I is selected from the following” and insert “has from 83.7 to 93.6 percent surface area of C16/C18, C16/C16, or C18/C18 ethylene-bis-fatty acid amides and combinations thereof relative to the total of all ethylene-bis-fatty acid amides present and wherein the C16/C18, C16/C16, or C18/C18 ethylene-bis-fatty acid amides are” in its place.
	In claim 16 on line 18, please delete “(m-13)” and insert “(m=13)” in its place.
	In claim 16 on lines 22-24, please delete “and combinations of a), b) and c) and wherein the melting aid has at least an 80 percent surface area of C16/C16-, C16/C18-, and C18/C18-ethylene-bis-fatty acid amides (in total) of the ethylene-bis-fatty acid amide of Formula I” and insert “respectively” in its place.

	Please delete claim 2.

Allowable Subject Matter
Claims 1, 3, 6-16, and 19-24 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a heat-sensitive recording material comprising a heat-sensitive thermal reaction layer on at least one side of a carrier substrate, wherein the heat-sensitive thermal reaction layer comprises a fluoran color former, a color developer comprising dodecyl gallate, and a melting aid comprising ethylene-bis-fatty acid amides of formula I, wherein the melting aid has from 83.7 to 93.6 percent surface area of C16/C18, C16/C16, or C18/C18 ethylene-bis-fatty acid amides of Formula I and combinations thereof relative to the total of all ethylene-bis-fatty acid amides present in combination with the rest of the limitations claimed.  The previously applied prior art would not teach or suggest a mixture of ethylene-bis-fatty acid amides having the materials of Formula I in a specific amount less than 100%, i.e. 83.7-93.6 %, of all ethylene-bis-fatty acid amides present.
Applicants’ arguments and amendments were persuasive in overcoming the previous specification objection, 112(b) and 112(d) rejection because the concept of measuring the portions of a GC spectrum to determine the presence of differing compounds would have been understood from the context of the specification at least from pages 4, 5, 15 and 16 of the specification as filed in combination with the specification amendment filed 4/20/2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Gerard Higgins/Primary Examiner, Art Unit 1796